Title: From Thomas Jefferson to Vine Utley, 3 April 1822
From: Jefferson, Thomas
To: Utley, Vine


                        
                        
                            
                            Apr. 3. 22.
                        
                    Your favor of Mar. 18. is duly recieved. you have certainly attached more importance to my letters & likenesses than they merit. and I must still continue my earnest request that the letters be not published. I am old, anxious for tranquility and retiremt and unwilling to be brought before the public in any way. you ask whether I ever used the warm bath. twice in my life by prescription, but with most injurious effects. every one has some peculiarity of constn so that processes favble to one may be fatal to another. the great use of the warm bath among the antients proves it to be generally salutary.  Accept my respectful salutons
                        
                    